Citation Nr: 0508693	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-10 092A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
prostatitis.

2.  Entitlement to service connection for the residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Subsequently, the veteran's claims folder 
was transferred to the RO in San Diego, California.  

This case was previously before the Board in February 2001, 
when it was remanded for further development in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096 (2001).  The case has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  By a rating decision dated in April 2003, the RO reopened 
the previously denied claim for service connection for 
prostatitis and granted service connection for a condition 
described as chronic prostatitis/hypertrophy, evaluating the 
disability as 10 percent disabling, effective December 18, 
1996.  The veteran submitted a notice of disagreement with 
the evaluation assigned, but did not perfect his appeal after 
the issuance of a statement of the case in August 2003.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of the reopening of the previously 
denied claim for service connection for prostatitis, or 
service connection for same.

3.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

4.  The evidence does not establish that the veteran's 
prostate cancer was manifested within one year after his 
discharge from active service or that it is etiologically 
linked to his active service, or in the alternative, to the 
service-connected prostatitis/hypertrophy.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the reopening of the previously denied 
claim for service connection for prostatitis and the claim of 
entitlement to service connection for this disability.  38 
U.S.C.A. 
§§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2004).  

2.  Prostate cancer was neither incurred in or aggravated by 
the veteran's active service, nor may prostate cancer be 
presumed to have been incurred therein, nor is it the result 
of his service-connected chronic prostatitis/hypertrophy.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2004).

Concerning the issue of reopening the previously denied claim 
for service connection for prostatitis, and entitlement to 
service connection for the disability, the Board observes 
that the RO reopened the previously denied claim and granted 
entitlement to service connection for a disability described 
as chronic prostatitis/hypertrophy in an April 2003 rating 
decision.  The disability was evaluated as 10 percent 
disabling, effective December 18, 1996.  The veteran 
submitted a notice of disagreement to the evaluation assigned 
in May 2003.  Accordingly, in August 2003, the RO issued a 
statement of the case.  The veteran did not respond with a 
timely VA Form 9, "Appeal to Board of Veterans' Appeals."  

As a result, the RO's decision awarding service connection 
for chronic prostatitis/hypertrophy has fully resolved, and 
thus has rendered moot, the administrative claim on appeal to 
the Board.  Therefore, having resolved the veteran's claim in 
his favor, there is no longer a question or controversy 
remaining with respect to entitlement to either the reopening 
of the previously denied claim for service connection for 
prostatitis, or entitlement to service connection for same.  
38 C.F.R. § 3.4 (2004).  Nor are any exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.

Accordingly, the issue of reopening the previously denied 
claim for service connection for prostatitis, and entitlement 
to service connection for the disability, is dismissed.

II.  Service Connection for Prostate Cancer

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue entitlement to 
service connection for prostate cancer.  VA has complied with 
the notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claim for service connection of this 
disability.

The RO issued the veteran VCAA letters in March 2001 and 
November 2004.  In addition, as the veteran's claim had 
originally been adjudicated as not well grounded, the RO, in 
an April 2003 supplemental statement of the case, re-
adjudicated the claims under VCAA, pursuant to the Board's 
February 2001 remand.  In addition, the June 1998 statement 
of the case, April 2003 supplemental statement of the case, 
and subsequent statements of the case gave specific 
information as to the changes in the law and regulations 
effected by the VCAA along with information regarding the 
evidence needed to substantiate his claim for service 
connection for this disability, as well as regulations 
governing the service connection of presumptive disabilities, 
including prostate cancer.

The RO has obtained private and VA medical treatment records 
of which it was notified.  In addition, the veteran has 
submitted additional private and VA treatment records.  
Moreover, the veteran was accorded VA examinations in April 
2003 and July 2003.

Additionally, the statement of the case gave the veteran 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist under the VCAA.  The veteran was also given the 
opportunity to identify additional relevant evidence that 
might substantiate his claim.  The veteran submitted 
additional statements and medical evidence.  In November 
2004, he replied that he had nothing further to submit. 

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
private treatment records were obtained.  In addition, the 
veteran submitted additional statement and medical evidence.  
VA examinations were provided in April and July 2003.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's assertions. 

The VCAA letters, combined with the statement of the case and 
supplemental statements of the case, in aggregate, properly 
notified the veteran of her statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In addition, the veteran and his representative 
provided additional statements and evidence to the VA, which 
information was readily accepted by the VA.  See 
38 U.S.C.A. § 5103(b) (West 2002).

The Board notes that the VCAA letters, in aggregate, gave 
notice of the laws and regulations governing the grant of 
service connection, including that involving the presumptive 
grant for disabilities that are manifest to a certain degree 
within one year.  Moreover, the Board notes that the duty to 
assist was also fulfilled, as the RO obtained, or the veteran 
submitted, all treatment records of which notice was given. 

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal of the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to support his claim by the VCAA letters, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for service connection, including those 
involving presumptive disabilities, the evidence considered 
in connection with the issue addressed in this decision, and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2004).

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree if 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2002).  Malignant cancers are among the chronic 
diseases for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (2002).

The veteran avers that he manifests prostate cancer that is 
the result of his active service.  

Service medical records show complaints of and treatment for 
a prostate condition in service.  The veteran's report of 
medical examination at entrance to active service reflects no 
findings or diagnoses of prostate cancer.  His report of 
medical examination just prior to discharge, dated in 
September 1945, similarly shows no findings or diagnoses of 
prostate cancer.  The veteran was hospitalized in September 
1945, at which time, no disease was found.  In December 1945, 
the veteran was again hospitalized, complaining of back pain 
and frequent urination.  He was diagnosed with other diseases 
of the genitourinary system manifested by frequency, 
nocturia, and microscopic hematuria.  In January 1946, a 
final diagnosis of severe prostatitis, chronic, nonvenereal 
and nonsuppurative, cause undetermined, and atresia, external 
urethral orifice, mild, congenital was made.  There were no 
findings or observations of prostate cancer.  

As discussed above, the Board notes that the RO granted 
service connection for chronic prostatitis/hypertrophy in an 
April 2003 rating decision, evaluating the disability as 10 
percent disabling, effective in December 1996.  The veteran 
appealed the evaluation assigned, but did not perfect his 
appeal after the issuance of the August 2003 statement of the 
case.  This issue is therefore no longer before the Board, 
and hence will not be further discussed.

Medical evidence of record shows that the veteran first began 
to exhibit elevated prostate-specific antigen (PSA) in 1995, 
with diagnosis of prostate cancer by needle biopsy in October 
1996.  This is more than 50 years after his discharge from 
active service in 1946, and well-beyond the one year 
presumptive period following discharge.

In February 2001, this case was remanded for further 
development, to include an opinion as to whether the prostate 
cancer was in any way etiologically connected to his active 
service or, in the alternative, to his prostatitis.  

Accordingly, the RO proffered the veteran a VA examination in 
April 2003.  The report is of record and reflects a history 
of a diagnosis of prostatitis in 1945, with subsequent 
elevated PSA levels in 1995, and diagnosis of prostate cancer 
by needle biopsy in 1996.  In 1996, the veteran was also 
found to have an enlarged prostate.  As to an etiological 
link between prostatitis and the development of prostate 
cancer, the examiner made the following observation:

The specific causes for prostate cancer 
disease are not known.  However, there is 
considerable evidence to suggest that 
both genetics and environment may play a 
role in the onset of this disease.  Men 
with first degree relative with prostate 
cancer have a two fold risk of developing 
prostate cancer which certainly suggests 
that in some men, prostate cancer is 
hereditary.

In addition, there is some evidence that 
diet may play a role in the development 
of prostate cancer.  There is no 
established relationship between 
prostatitis, bacterial or nonbacterial, 
and initiation and progression of 
prostate cancer (emphasis added).

In July 2003, the veteran again underwent VA examination.  
The examiner described the veteran's history of treatment for 
prostatitis, which began, according to a history provided by 
the veteran and a review of documents-unknown but presumably 
provided by the veteran-in 1945.  Symptoms documented at the 
time included urinary incontinence and urinary tension.  
Benign prostatic hypertrophy was diagnosed in 1996, and a 
March 2003 entry indicated that the veteran had been treated 
for prostate cancer.  The veteran reported a diagnosis of 
prostate cancer in 1996 by needle biopsy, with treatment by 
hormonal therapy and Lupron injections.

The examiner diagnosed chronic prostatitis and hypertrophy, 
and prostate cancer by history and biopsy results.  
Concerning a causal relationship between prostate cancer and 
prostatic hypertrophy or prostatitis, the examiner opined:

The benign prostatic hypertrophy, 
prostatitis are probably not related to 
the prostate cancer itself.  

The record contains no other findings, opinions, or medical 
evidence establishing a causal relationship between the 
veteran's prostate cancer and either his active service, or 
his service connected chronic prostatitis/hypertrophy.

The Board has considered the statements provided by the 
veteran concerning his belief that his prostate cancer is the 
result of his active service or, in the alternative, the 
result of his now service-connected prostatitis.  The Board 
notes the history of treatment for prostatitis and symptoms 
of prostatitis in service and since his active service.  
However, as above discussed, the veteran is now service 
connected for chronic prostatitis/hypertrophy.  For reasons 
noted above, that issue is no longer before the Board.

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his prostate cancer is the 
result of his active service or, in the alternative, 
etiologically related to his service connected 
prostatitis/hypertrophy.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

With regret, the Board finds that absent medical evidence 
supporting the argued causal nexus between the veteran's 
prostate cancer and his active service, or between his 
prostate cancer and his service-connected 
prostatitis/hypertrophy, and without medical evidence of a 
diagnosis of prostate cancer within the presumptive period, 
the Board is not able to find that the veteran's prostate 
cancer is the result of his active service, or that it is the 
result of his service-connected chronic 
prostatitis/hypertrophy.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for the residuals of 
prostate cancer.  The benefit sought on appeal is accordingly 
denied.


ORDER

The appeal concerning the reopening of the previously denied 
claim for service connection for prostatitis, and entitlement 
to service connection for the disability, is dismissed.

Service connection for residuals of prostate cancer is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


